78



       OFFICE OF THE ATTORNEY             GENERALOFTEXAS
                                AUSTIN




xon. JUli8BY0ntgc4wry                                          ’

stat* Slgtwagfnglneer                                     /:   \


Auotln,       Taas

Lanr   Sir!
                     OplBlOfi



      By your letter of ,Eep
departsent  whether, nnde
civil ststuter, the !?tat
titled to rooolre all of                             oB8es incurrob ia
the perlorcmncs of hlo dut                            dlreatloa of the
~igbrsg Car.~iSSlO                                  he lixfiltatloa a8 to
tha amount to be                                     Out iB tb@ ~~ROkl.
                                                    rtnental       Appropria-



                                          ay xn&msr    and akter
                                          tual trsro&g   end other
                                         rtlotlon    of the Cspartfaent,



                        dsr to the 3epartmntal Appropriation
                        4btb Legislature provides in part ar


                    ploysss traveling et the rrpen50 of
                    e henby llmltsd to the amount oi
       Tour (04.C.O) iiellars per day arpeaser ior nsrlr
       8ml lodging; . ..a
      This protialon of the rider to the hpmtaentd    A+
propriation  Bill does not abrqpte the rlebt of the Btete
Xi&way lSn&mm to b ralmhuraad for all actual tnrellng
empanser, but merely oonstitutsr an lrsroiae of the t&r-
latlra prerogative to determine the reaeonablsnras OS
Ron. Julidn    ?xont@xssry,
                         Tags 2.



traveling     expenses to bo inourrod     by Stats     emplo~eaa   La
proourlng meals ond lodging.        It usa olearly rlthln      h8
prorinos of the Legfalature,       in prorldlng,   br appr rla-
tlon, Sunda for certain purpoaba, t,oattaoh auoh d nd1t1ona
to their expendltura.      These rastriation8    up othe  n lsp p ndi-
ture or funds provided for traveling        axpenrsr ah appll-
cable to the State Yi&hnay 112)&1naer,      lnb youan      therefore
advised he mill not be entitled       to rsoeire   traveling   lox-
&WBSeS l~oatred     in the perfozaianoo of hla 4utie8 wider the
dfireot.ion of the Righway Commission beyond and above thr
llmltstlon    plaoed upon the expenditure of Sunds for srrah
purpowr by the rider appended to the Departmental Appro-
priation   Bill of the 46th Leglalaturo.

                                        Youra   very   traly

                                                        * .
                                 m        - R.ii. Yatrehild
                                                       Aas%dent

Rwpr:pbp